CaSe 2:19-€\/-€1€1&$@1:<§10(1§$<01§1111111000§13,c£t`inti\@§i§>i=i¥it&oi?eml=bmtra PaQ€ lD #111

 

 

 

ClVlL COVER SHEET
l. (a) PLA|NT|FFS ( Check box if you are representing yourself |:| ) DEFENDANTS (Check box if you are representing yourself |:| )
ADLER & ASSOC|ATES ENTERTA|NMENT, LLC, a California LLC; AMAZON.COM, lNC., a
Kimberly Boyle Delaware Corp.; DREAMSCAPE MED|A, LLC., an Ohio LLC; CHAR|S FEENEY-ORCHARD,
an individual, and DOES 1-10, inclusive
(b) County of Residence of First Listed Plaintiff Maricopa, AZ County of Residence of First Listed Defendant Los Angeles
(EXCEPTIN U.S. PLAINTlFF CASES) (IN U.S. PLAlNTIFF CA$E$ ONL Y)
(C) Attorneys (Firm Name, Address and Telephone Number) if you are Attorneys (Firm Name, Address and Telephone Number) if you are
representing yourself, provide the same information. representing yourself, provide the same information.

Larry Zerner, Law Office of Larry Zerner, 1801 Century Park East, Ste. 2400, Los
Angeles, CA 90067. Phone 310-773-3623

 

 

 

 

II. BASIS OF JURISDICTION (Place an X in one box only_) lll. CITlZENSHIP OF PRINCIPAL PART|ES-For DiVerSity CaSeS Only
(Place an X in one box for plaintiff and one for defendant)
_ PTF DEF l t d P . . lPl PTF DEF
1.U.S.Government -3.FederalQuestlon(U.S. Citizen of-l-hlsstate l:l l l:l l rlcorpora ed or_ r1nc1pa ace l:l 4 l:l 4
Plaintiff Govemment Not a party) o Buslness ln thls State
Citizen ofAnotherState l:l 2 |:| 2 incorporated and Principa|P|ace I:l 5 l:l 5
US G D ll d C h of Business in Another State
2. . . overnment 4. iversity n icate itizens ip Citizen orSubjectofa F ll nN l n
Defendant of Parties in item 111) Foreign country E 3 l:l 3 ° eg at° |:l 6 E 6
N'c:Rc|)(.im lp|ace anz)l§m °n: :°°X °n|y')3 R d d f 4 R . t t d 5 1 f d f A th e.Multidistrict s.Multidistrict
. rlglna. . emove rom l:l . eman e rom l:l . elns a e or l:l . rans erre rom no er l:l l_ltlgatlon_ l:l l_ltlgatlon_
Proceedlng State Court Appe||ate Court Reopened Dlstrlct (Speclfy) Transfer Dlrect l:lle

 

V. REQUESTED lN COMPLA|NT: JURY DEMAND: Yes |:| No (CheCk"YeS" On|y if demanded in complaint-)

CLASS ACT|ON under F.R.CV.P. 23: |:| Yes |:| No MONEY DEMANDED IN CCMPLAINT: $ 150,000
Vl. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not citejurisdictional statutes unless diversity.)

 

17 U.S.C., Sec. 501 . Copyright infringement of Plaintiff's motion picture screenp|ay.

 

V||. NATURE OF SU|T (Place an X in one box only).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| OTHER STATUTES CONTRACT REAL PROPERTY CONT. lMMlGRATION PRlSONER PETlTIONS PROPERTY RIGHTS
l:l 375 False ClalmS Act |:| 110 insurance |:| 240 Torts to Land l:l XZZplilicaatttl:lization |-|abeas Corpus: lzl 820 Copyrights
375 Qui Tam |:| 120 Marine l:l 2.45 T.°'t Product l:l 463 A"e'_‘ Detainee |:| 830 Patent
Liability 510 Motlons to Vacate
(31 usc 3729(a)) |:| 465 Othe' l:l 83 P Abb ' d
|:| 130 MillerAct l:l 290 All Other Real immigration Actions Senten€e l:l 5 atent' l 'e‘_"ate
l:l 400 State 140 Negotlable Property ToR-l-s l:l 530 General New Drug Appilcatlon
ReapPOrtiOnment |:l instrument T°RTS PERsoNAL PROPERTY |:| 535 Death Penalty |:| 840 Trademark
|:| 410 Antitrust 1) 50 Recoverytcg l:l":'l‘:‘;_m\l'- 'NJ"RY l:l 370 other Fraud when soclAL sEcuRlTY |
~ verpaymen 1rp ane
l:l 430 Ba“ks and Bankmg |:| Enforcement of 315 Alrplane l:| 371 Truth in Lending |:| 540 Mandamus/Other l:l 861 H|A(1395m
l:l agge§§;:merce/icc Judgment |:| Product Liability 380 Other Personal l:l 550 Clvll nghts |:| 862 Black Lung (923)
l:l 460 Depoltatlon |:| 151 Medicare Act l:l 3l20 .:l\ssau|t, Libei & |:| Property Damage l:l 555 Prison Condition |:| 863 DiWC/DiWW(405 (g))
San er . . .
_ 152 R f , 385 Property Damage 560 C1v1l Detalnee 864 SS|D Tit|e XV|
|:| 470 Racketeer |nf|u D f ?coa'§ry§ l:l 3,3° _F.ed- Employers |:| Product Liability l:| Conditions of |:|
enced & Corrupt Org. \:I e au te tu ent l_lablllty 865 Rsl 1405 l ll
|:| 480 ConsumerCredit Loan (Exd' Vet') |:| 3 0 M BANKRUPTCY Confinement |:| g
4 arine
|:| 490 cable/sat Tv 153 Recovery of 345 Marine Product l:l 422 Appeal 28 F°RFE'TURE/PENA'-TY FEDERAL TAx sulTs |
. . l:l OVerPayment °f |:| Liability usc 158 62_5 Drug Re|ated 870 Taxes (U.S. Plaintiff or
l:l 850 _S§curltles/Com- vet.Benths 423 withdrawal 28 |:| Selzure °fP'°PerW 21 E Defendant)
mod't'eS/Exchange 160 Stockholders. |:| 350 MotorVehicle l:l USC 157 USC 881 871 lRS_.l.hlrd Parly 26 USC
890 other statutory |:| suits l:l 355 MotorVehicle c1v1L RlGHTs |:| 690 Other |:| 7609
l:l Actions Product Liability l:l 440 Oth C_ _l R_ ht LABOR
~ 190 Other er lvl lg s
|:| 891 Ag"cu|tura| Acts |:| Contract l:l 36'0 Other Persona| ~ 710 Fair LaborStandards
893 Environmental ln]ury . |:| 441 Votmg |:| Act
|:| Mal__ters l:l 195 Contract l:l 362 Personai injury-
895 F d fl f Product Liability Med Ma|pratice |:l :§ Emp|°Y"/‘e“t l:l l7l2l) l-_ab°r/Mgmt-
ree om o n o. _ - _ ousing ea lOnS
195 l:ranchlse 365 Personai injury .
|:| Act |:| |:| Product Liability |:| Accomm°dat'°ns |:| 740 Railway LaborAct
|:| 896 Arbitration REAL PROPERTY 445 American with _ _
367 Health Care/ _ _ _ ,
. l:l Dlsabllltles_ 751 Famlly and Medical
. l:l 210 Land l:l Pharmaceutlcai |:| l_ Act
899 Admln. Procedures Condemnation personal ll.ll-ul,y Employment ea"e
|:| Act/Revlew oprpeai of l:l 220 Foreclosure Product Liability l:l 445 Amerlcan Wlth l:l 790 Ot_her Labor
Agen<y DeClSlOn 230 R L & l:l 368 Asbestos Disabilities-other thlga'fl°n
950 Constitutionaiity of ent ease P ll - . 791 Employee Ret. inc.
|:| State Statutes |:| Eje¢;tment p:;:l?_l': l_gll,ll?tv |:| 448 Educat'°n |:| Security Act

 

 

 

 

 

 

FOR OFFlCE USE ONLY: Case Number:
CV-71 (05/1 7) ClVlL COVER SHEET Page 1 of 3

 

CaSe 2:19-€\/-€1€1&$@1:<§10(1§$<01§1111111000§13,ctiiinti\@§i§>i=iiit&oi?emrz>mira PaQ€ lD #112
ClVlL COVER SHEET

Vlll. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's Genera| Orders, upon review by the Court of your Comp|aint or Notice of Remova|.

 

QUEST|ON A: Was this case removed

from state court2 STATE CASE WAS PEND|NG lN THE COUNTY OF: lNlTlAL DlVlSlON lN CACD lS:

 

|:| Yes No

|:| Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western

 

if “no, " skip to Question B. if "yes,“ check the
box to the right that applies, enter the i:i O'ange Southern

 

corresponding division in response to

 

 

 

 

Question E, below, and continue from there. i:i Riverside °' San Bemardin° Eastern
QUEST|ON B: ls the United States, or B.1. Do 50% or more of the defendants who reside in YES_ Your Case Will initially be assigned to the Southern Division_
one of its agencies or employeesr a the d'st"ct res'de m Orange C°'? |:| Enter "Southern“ in response to Question E, below, and continue
PLA|NT|FF in this action? from there.
check one of the boxes to the right »
|:| Yes |X| No g NO. Continue to Question B.2.

 

_ _ B.2. Do 50% or more of the defendants who reside in
|f"n°/_" SK'p t° Qlfe$t'°n C- lf"ye$r" answer the district reside in Riverside and/or San Bernardino
Que$t'°n B-i / at rlght- Counties? (Consider the two counties together.)

YES. Your case will initially be assigned to the Eastern Division.
|:| Enter "Eastern“ in response to Question El below, and continue

 

 

 

 

from there.
check one of the boxes to the right NO. Your case wiii initially be assigned to the Western Division.
, Enter "Western" in response to Question E, below, and continue
from there.
QUEST|ON C: ls the United States, or C.1 . Do 50% or more of the plaintiffs who reside in the YES_ Your Case will initially be assigned to the Southern Division_
one of its agencies or employees, a d'$t"€t res'de m O'ange C°~? |:| Enter "Southern“ in response to Question E, below, and continue
DEFENDANT in this action? from there.
check one of the boxes to the right »
|:i Yes |X| N° X NO. Continue to Question C.2.

 

_ _ C.2. Do 50% or more of the plaintiffs who reside in the
|f"n°/_" SK'p t° Ql»_'e$t'°n D- if "ye$"' answer district reside in Riverside and/or San Bernardino
Que$t'°n C-1 1 at "9ht- Counties? (Consider the two counties together.)

YES. Your case will initially be assigned to the Eastern Division.
|:| Enter "Eastern“ in response to Question El below, and continue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

from there.
check one of the boxes to the right » NO. Your case wiii initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.
A. B. C.
. . . Riverside or San Los Angeles Ventura
. 7 I I
QUEST|ON D. Locatlon of plalntlffs and defendants. Orange County Bemardino County Santa Barbara, Orsan
Luis Obispo County
indicate the location(s) in which 50% or more of plaintiffs Who reside in this district l:l l:l l:l
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
indicate the location(s) in which 50% or more of defendants who reside in this
distrlicl)* reside. (Check up to two boxes, or leave blank if none of these choices |:l |:i |:l
app y-
D.1. ls there at least one answer in Column A? D.2. ls there at least one answer in Column B?
|:i Yes No |:i Yes No
if "yes,“ your case will initially be assigned to the if "yes,“ your case will initially be assigned to the
SOUTHERN DiViSiON. EASTERN DiViSiON.
Enter “Southern" in response to Question E, below, and continue from there. Enter "Eastern“ in response to Question E, below,
if "no," go to question D2 to the right. _} if "no," your case will be assigned to the WESTERN DiViSiON.
Enter "Western" in response to Question E, below,
QUEST|CN E: initial Division? lNlTlAL DiViSiON iN CACD
Enter the initial division determined by Question A, B, C, or D above: _} WESTERN
QUEST|ON F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties'! |:| Yes No

 

 

CV-71 (05/1 7) ClVlL COVER SHEET Page 2 of 3

CaSe 2:19-€\/-€1€1&$3:<§¥1(1§$<01§11¢1111000§13,ctiiinti\@§i§>i=iiit&oi?emr=bmira PaQ€ lD #113

ClVlL COVER SHEET

lX(a). lDENTlCAL CASES: Has this action been previously filed in this court? NO |:| YES

if yes, list case number(s):

 

lX(b). RELATED CASES: is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

if yes, list case number(s):

No |:| YEs

 

Civil cases are related when they (check all that apply):

|:| A. Arise from the same or a closely related transaction, happening, or event;

|:| B. Call for determination of the same or substantially related or similar questions of law and fact; or

|:| C. For other reasons would entail substantial duplication of labor if heard by differentjudges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

|:| A. Arise from the same or a closely related transaction, happening, or event;

|:| B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by differentjudges.

 

X. SlGNATURE OF ATTORNEY

(oR sELF-REPRESENTED LlTlGANT): /Larry Zeriiei/ DATE= February 612019

 

Notice to CounsellParties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistica| codes relating to Social Security Cases:

Nature of Suit Code Abbreviation
861 HlA
862 BL
863 DiWC
863 DiWW
864 SS|D
865 RS|

Substantive Statement of Cause of Action

Aii claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. A|so,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

Aii claims for "Biack Lung" benefits under Title 4, Part B, of the Federa| Coa| Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
ali claims filed for chi|d's insurance benefits based on disability. (42 U.S.C. 405 (g))

Aii claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

Aii claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (05/1 7)

ClVlL COVER SHEE|' Page 3 of 3

